Case 2:20-cv-14181-KAM Document 34 Entered on FLSD Docket 11/02/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 20-CV-14181-MARRA

  GANG CHEN,

         Plaintiff,

  vs.

  CHINA GREEN AGRICULTURE, INC.,
  ZHUOYU LI and YONGCHENG YANG,

        Defendants.
  _______________________________________/

               ORDER TRANSFERRING CASE TO THE UNITED STATES
           DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK


         The pro se Plaintiff, Gang Chen, brought this action against China Green Agriculture, Inc.

  (“China Green”), a company based in the People’s Republic of China, and two of its officers,

  Zhuoyu Li (“Li”) and Yongcheng Yang (“Yang”), individuals residing in China, alleging multiple

  counts of securities fraud. Defendants moved to dismiss based on improper venue, lack of personal

  jurisdiction and insufficiency of service of process [DE 17]. On September 28, 2020, the Court

  ruled that venue did not lie in the Southern District of Florida under 15 U.S.C. § 78aa, and ordered

  the parties to show cause why the case should not be transferred to the Southern District of New

  York or other proper forum under 28 U.S.C. §1404(a) [DE 31].

         The parties have since filed their respective positions on the proposed transfer. In his

  response submitted on October 15, 2020, Plaintiff essentially asks the Court to reconsider its ruling

  on venue in this District [DE 32]. The Court, however, finds no additional allegations or evidence

  proffered to support an alteration of its original analysis of the venue issue. Defendants do not
Case 2:20-cv-14181-KAM Document 34 Entered on FLSD Docket 11/02/2020 Page 2 of 2




  oppose transfer to the Southern District of New York [DE 33].

          It is accordingly ORDERED AND ADJUDGED:

          1. This case is TRANSFERRED to the United States District Court for the Southern

               District of New York pursuant to 28 U.S.C. §1404(a).

          2.   Defendants’ request for dismissal based on insufficient service of process is DENIED

               WITHOUT PREJUDICE to its renewal before the transferee court.

          3.   Defendant’s motion for imposition of vexatious litigation attorneys’ fees under 28

               U.S.C. §1927 [DE 27] is DENIED.

          4. The Clerk of Court is directed to CLOSE the case file in this District and terminate

               any other pending motions in this file as MOOT.

          DONE and SIGNED in Chambers at West Palm Beach, Florida this 2nd day of November,

  2020.




                                                              KENNETH A. MARRA
                                                              United States District Judge



  cc. All counsel
      Gang Chen, pro se
